Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see the reply, filed June 08, 2021, with respect to claims 1-22 have been fully considered and are persuasive.  The rejection of the previous office action has been withdrawn. 
Allowable Subject Matter
Claims 1-22 are allowed. Claims 1, 17 and 21 are independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Skorka (US 2003/0127578), Gold (US 2012/0056051), and Palm (US 2007/0154284).  Suffice it to say, none of the cited prior art discloses a fixing for attaching an object to a panel, the fixing comprising: a head member located on a first side of the panel; a back member located on a second side of the panel to receive at least part of an attachment element; and a neck member connecting the head member and the back member, the head member, neck member, and back member are rigidly coupled together and a part of the back member extends radially outwardly with respect to the head member, such that the back member is locatable on the second side of the panel by manipulation of the rigidly coupled head member, neck member and back member; as claimed in independent claims 1 and 17; or a method including: providing a fixing for attaching an object to a panel, the fixing comprising: a head member located on a first side of the panel, a back member located on a second side of the panel and to receive at least part of an attachment element, and a neck member connecting the head member and the back member, the head member, neck member, inserting the fixing into a hole defined by the panel; and rotating the fixing to bring a face of the back member towards a surface of the panel and to bring the head member to cover the hole at least partially; as claimed in independent claim 21, and as such does not anticipate the instant invention as disclosed in independent claims 1, 17 and 21.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1, 17 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739.  The examiner can normally be reached on M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAYAN SALONE/Primary Examiner, Art Unit 3726